DETAILED ACTION
Status of Application
Receipt of the Applicant’s Arguments/Remarks and Amendments filed on 7/1/2021 is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn.
Claims 9, 14, 16, 24, 29, 33-35, and 38 are amended.
Claims 41-44 are newly added.
Claims 1-8, 21, 26-28, and 30 are withdrawn from consideration as directed to non-elected inventions.
Claims 9-20, 22-25, 29, and 31-44 are included in the prosecution.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s amendment to claim 9 incorporating the limitation wherein the agent includes a salt of minoxidil and an inorganic sulfur source, along with the arguments on page 13 of the remarks that the composition formulated with an inorganic sulfur source to increase the concentration of 3 '-phospho-adenosine-5'-phosphosulphate (PAPS), and wherein the concentration of PAPS has been demonstrated to have a positive effect on the conversion of Minoxidil into its active form, is persuasive in overcoming the rejections of claims 9-20, 22, 23, and 29 under 35 USC 103 because neither of the cited art references disclose nor discuss the importance of PAPS on the conversion of minoxidil to its active form.


Allowable Subject Matter
Claims 9-20, 22, 23, 29, 41, and 43 are free of the prior art.
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 25, and 31-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goren et al. (US 20160220465 A1) hereinafter Goren.
Regarding claims 24 and 25, Goren is drawn to cosmetically pleasing topical formulations of minoxidil and methods of inducing hair growth (abstract and claims 1-16).
Goren discloses topical compositions for treating hair loss [0001].
Goren discloses formulations of minoxidil or a pharmaceutically acceptable salt thereof (minoxidil) [0005].
Goren discloses the formulations described herein may be used in methods of inducing hair growth or reducing the rate of hair loss of a subject in need thereof, comprising applying a therapeutically effective amount of the formulation at least once daily to the scalp of the subject [0006].
Goren discloses suitable minoxidil salts are a minoxidil acetate, lactate, or citrate salt (first ion is the salt is an alkalinizing agent and second ion of the salt is minoxidil) [0035]. A composition for treating hair loss comprising a salt of minoxidil would inherently induce expression of sulfotransferase in skin of a person.
Regarding claim 31, Goren discloses an adjuvant such as a skin penetrating agent (penetration enhancer) [0048].
Regarding claims 32-33, Goren discloses formulations of minoxidil or a pharmaceutically acceptable salt thereof [0005], and discloses the minoxidil is encapsulated in liposomes (encapsulated to modify the water solubility of the composition) [0047].
Regarding claim 34, Goren discloses applying a minoxidil composition at least once daily to a scalp of a subject (applying the composition at a predetermined frequency) [0041].

Regarding claim 36, Goren discloses cosmetically pleasing topical formulations of minoxidil (abstract) having a non-therapeutic cosmetic purpose (cosmetic product) [0041].
Regarding claims 37, Goren discloses formulations of minoxidil or a pharmaceutically acceptable salt thereof formulated as a gel (gel) [0005].
Regarding claims 38 and 40, Goren discloses the composition of claim 9, and further discloses the compositions as a kit containing the composition and a device for administering the composition, such as a spray container or a dropper (kit and a dispenser) [0045].
Regarding claim 39, Goren discloses formulations of minoxidil or a pharmaceutically acceptable salt thereof formulated as a gel (gel) [0005].
	The teachings of Goren above clearly anticipate the claims.

Response to Amendments/Arguments
 	Applicant’s amendment to claim 24 removing the option for use of the composition for “treating hair loss, improving hair growth, accelerating hair growth” incorporating an additional option for use of the composition for “increasing sulfotransferase activity” are intended use limitations that has no effect on the body of 
 	Therefore the arguments are not persuasive in overcoming the rejections over claims 24, 25, and 31-40.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 44 is newly rejected under 35 U.S.C. 103 as being unpatentable over Goren et al. (US 20160220465 A1) hereinafter Goren as applied to claims 24 and 33 above and further in view of Bonte et al. (US 5384126 A) hereinafter Bonte.
 	Regarding claim 44, Goren does not explicitly disclose wherein the liposome contains lecithin.
 	However, Bonte is drawn to a composition based on liposomes and to a cosmetic or pharmaceutical, particularly dermatological composition incorporating it, to reduce hair drop and to promote regrowth of hair (abstract).
 	Bonte discloses compositions based on liposomes for the preparation of cosmetic or pharmaceutical, particularly dermatological compositions (col. 1, ln 6-12).
 	Bonte discloses a cosmetic or pharmaceutical, particularly dermatological composition comprising in addition at least one other active substance, at an efficient concentration, including minoxidil, said active substance possibly being incorporated at 
 	Bonte discloses lipids being capable of forming lipidic lamellar phases, notably liposomes, in the presence of an aqueous phase, depending on the quantity of water in the mixture. In particular, among these lipids are for example constituted by an egg or soya lecithin (lecithin) (col. 6, ln 16).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Goren, wherein the liposome contains lecithin, as previously disclosed by Bonte, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because both Goren and Bonte are in the field of compositions for hair growth, comprising liposomes with minoxidil, and Bonte discloses lipids being capable of forming liposomes, wherein the lipids can be egg or soya lecithin (lecithin) (col. 6, ln 16), thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
  	
Conclusion
	Claims 9-20, 22, 23, 29, 41, and 43 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615